Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 22, 24 and 26-30 are presented for examination.
Applicant’s amendment and response filed June 2, 2020 and the terminal disclaimer filed June 8, 2020 have been received and entered.
Accordingly, the rejection made under obviousness-type double patenting over claims 2 and 3 of U.S. Patent No. 7,375,111 B2 as set forth in the previous Office action dated March 4, 2020 at pages 2-4 as applied to claims 22 is hereby WITHDRAWN because the applicant filed a terminal disclaimer.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 24 and 26-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 22, 24 and 26-30 contain New Matter by use of the phrase ‘about’ because none pf the instant specification, claims as originally-filed nor the originally-filed U.S. Patent Application or provisional application in the lineage of cases present support under 35 USC 112() for ‘about’ as newly-recited in the claims.  The original disclosure nor any other case in the lineage as-filed provides express, implied or inherent support for ranges that would extent beyond the boundaries as originally-disclosed.  Consequently, there is no evidence that Applicant contemplated and thus no evidence that Applicant was in possession of the newly-claimed ranges which recite ‘about’ and therefore the claimed ranges of ‘about 30 mg to about 500 mg’ (bupropion) and ‘about 5 mg to about 50 mg (naltrexone) are outside of the ranges or percentages of ingredients that were originally disclosed and are therefore considered New Matter.
Claims 22, 24 and 26-30 are not allowed.
The overcome this rejection, applicant should delete the phrases ‘about’ in claims 22 and 26.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587.  The examiner can normally be reached on M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629